Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9, 11, and 14 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2017/0008377 A1 (“Fisher”) in view of WO 2016/196531 A1 (“Gahagan”), and JP 2015/205784 A (referenced below using its machine translation, “JP ‘784”).  
Considering claim 1, Fisher discloses a method of making a curved laminate, the method comprising the provision of a thicker, previously bent first glass plate of soda lime composition, the provision of a thinner, originally flat second glass plate, and the provision  an interlayer (viz. lamination film) located between the two glass plates, wherein the curved laminate is made by bending the thinner second glass plate so that it conforms to the contour of the thicker first glass plate, and wherein the second glass plate may be unstrengthened (Fisher ¶ 0023, 0024, 0026, 0027, 0035, 0091, 0099, and 0117).  Fisher differs from the claimed invention, as it is silent re: a) provisioning of a functional layer located directly on the thinner glass plate, and b) usage of an alkali-free glass for the thinner glass plate.
Gahagan teaches a laminated glazing comprising a thicker, pre-bent first glass substrate and a thinner, originally flat second glass substrate, wherein the thinner substrate is laminated to the first substrate at a low temperature to conform to the curvature of the thicker first glass substrate, thereby forming the laminated glazing (Gahagan ¶ 0005, 0057, and 0061).  Re: deficiency a), Gahagan teaches that a display could be included between the interlayer and the second glass substrate (id. ¶ 0035).  It is hereby noted that either in neither the text nor the figures does Fisher disclose the presence of any other layer located between the interlayer and the second glass substrate; thus it may be concluded that the display is actually directly deposited on the second glass substrate.  Re: the limitation of the display being a transparent display, it is noted that Gahagan teaches that the laminate may be one where high visible transmission is desirable (e.g. a windshield per id. ¶ 0065), which would suggest to person having ordinary skill in the art the desirability of transparent display
Fisher and Gahagan are analogous, as both are directed to glass laminates formed by bonding a thinner flat glass plate to a thicker pre-bent glass plate, whereby during the lamination, the thinner flat glass plate conforms to the contour of the thicker glass plate (viz. glass laminate and process of making glass laminate according to the instant application).  Furthermore, person having ordinary skill in the art has reasonable expectation of success that teaching in Fisher may be applied to Gahagan (and vice versa), given the substantial similarities in how the respective laminates of the references are formed.  As such, person having ordinary skill in the art would have been motivated to include a transparent display direct on the thinner second glass substrate of Fisher, as Gahagan is considered to have demonstrated that this configurations known for the manufacturing of glass laminates that comprise a display.  Alternatively, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used soda lime glass as the composition for the thicker first glass plate of Gahagan, as Fisher is considered to have demonstrated that usage of a thicker, pre-bent soda lime glass in the manufacturing of a cold-bent glass laminate is known.  These rationales for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
Re: deficiency b), it is noted that it is well-known in the art to place display upon alkali-free glass, as is taught in JP ‘784 (JP ‘784 ¶ 0011, 0014, and 0040).  JP ‘784 is analogous, for at least attempting to solve the same problem that the instant application attempts to address (deposition of functional layers on alkali-free glass and usage of glass having superior mechanical properties).  Given the teachings in ¶ 0013-0016 of JP ‘784 
It is further noted that the alkali-free glass of JP ‘784 not only has a composition substantially similar to that of the instant application (compared id. ¶ 0014 to the composition on inst. app. spec. ¶ 25) but also has fracture toughness of 0.87 - 2 MPa.m1/2 (JP ‘784 ¶ 0023), which is comparable to that as of the instant application (cf. inst. app. spec. pg. 21).  As the fracture toughness of soda lime glass is largely invariant, it is thus clear that the ratio of fracture toughness of the alkali-free glass of JP ‘784 to that of soda lime glass would overlap the claimed range.  
Fisher discloses that the ratio of thickness of the thicker glass plate to that of the thicker glass plate may be 1.5:1 to 2.5:1 (Fisher ¶ 0031, which is also echoed by ¶ 0057 of Gahagan); such a range overlaps the instantly claimed range of 1.67-5.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  
Therefore, Fisher as modified by Gahagan and JP ‘784 renders obvious claim 1.
Considering claim 2, Fisher specifically teaching that the cold-forming/bending process takes place at ambient temperature of 16-35 o
Considering claim 3, Fisher as discussed above further teaches that after initial bonding, the temperature of the laminate may be raised to 100-140 oC (Fisher clm. 21), which is within the range of claim 3.
Considering claim 4, as discussed above, the thinner glass plate conforms to the curvature of the thicker glass plate.
Considering claim 6, Fisher discloses that the thinner glass has thickness of 0.2-1.0 mm (Fisher ¶ 0033), which is within the range of claim 6.

Considering claim 9, the laminate produced by the methods of Fisher, Gahagan, and JP ‘784 (as discussed in the rejection of claim 1 above) would render obvious the laminate of claim 9.
Considering claim 11, Fisher discloses that the thinner glass has thickness of 0.2-1.0 mm (Fisher ¶ 0033), which is within the range of claim 11.
Considering claim 14, Gahagan states that the curved laminates comprising a display may be used as automotive windows (Gahagan ¶ 0065).

Terminal Disclaimer
The terminal disclaimer filed on 17 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16/340,057 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 17 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued from Application 16/348,394 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments with respect to all prior art rejections over at least the references Fisher, Gahagan, and JP ‘784 (pg. 5 ¶ 3+ of response dated 17 March 2021, henceforth “Response”) have been fully considered, but they are not persuasive.  Specifically, as noted in the prior art rejection above, there is enough suggestion in Gahagan that the display layer should be a) transparent and b) directly located on the thinner glass substrate, thereby reading on the amended independent claims.
In view of the filing of the two terminal disclaimers, the Double Patenting rejections set forth in the previous Office Action have been withdrawn.

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 




/Z. Jim Yang/Primary Examiner, Art Unit 1781